Title: To Thomas Jefferson from Bernard Peyton, 10 July 1823
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
10 July 1823
I have this day paid a further curtail of $200 on your smallest note at Farmers Bank, and leaves it now $1600—your other note, for $4,000, at that Bank, falls due in a few days, when 10 pr Ct, or $400 will be paid upon it, as required by the board of Directors.I have not yet been able to move the Marble for the University from Rocketts to the Basin, four of the pieces are so enormously heavy, that neither the Wharf, or ordinary Waggons or Drays can bear the weight, & too heavy I fear for our Canal Boats, particularly if the river be low—The lowest offer I have yet had made for their transportation to the Basin is $40, which I refused to give, & they still remain—the Locks being out of order, they cannot be transported into the Basin that way—I fear it will be an extremely heavy & expensive job to get them to the University, especially four of the Boxes—There have been no boats down since they were received, so that no delay has yet taken place, & I will do all possible to get them up speedily—With great respect Yours TrulyB. Peyton